UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO TENDEROFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMUNITY BANKS, INC. (Name of Subject Company (Issuer) and Filing Person (Offeror)) Options to Purchase Shares of Community Banks, Inc. Common Stock, Par Value $5.00 Per Share (Title of Class of Securities) 203628102 (CUSIP Number of Class of Securities of Underlying Common Stock) Eddie L. Dunklebarger President, Chairman and Chief Executive Officer Community Banks, Inc. 777 East Park Drive Harrisburg, Pennsylvania 17111 (717) 920-5800 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copies to: Mary Alice Busby Mette, Evans & Woodside 1105 Berkshire Blvd., Suite 320 Wyomissing, PA 19610 (610) 374-1135 Joanne R. Soslow Morgan Lewis & Bockius LLP 1701 Market Street Philadelphia, PA 19103 (215) 963-5001 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee $14,484,799 $444.68 * The transaction value shown is solely for the purpose of calculating the filing fee. The transaction value calculation assumes the maximum aggregate amount to be paid by Community Banks, Inc. in connection with the offer to purchase all currently outstanding options to purchase Community common stock described herein. The amount of the filing fee, calculated in accordance with Rule0-11 of the Securities Exchange Act of 1934, as amended, is based on the product of (a) the value of such options, calculated based on $34.00 per share of Community common stock underlying such options multiplied by the number of shares of Community common stock underlying all of the outstanding options to purchase Community common stock described herein (1,338,825), minus the cash consideration payable by the option holders for such Community shares upon exercise, and (b) $30.70 for each $1,000,000 of the value of the transaction. 2 This Tender Offer Statement on Schedule TO is being filed by Community Banks, Inc. (“Community” or the “Company”) pursuant to section13(e)(1) of the Securities Exchange Act of 1934, as amended, solely in the event the cash election right described herein and in the attached exhibits is deemed to be a tender offer within the meaning of such section. By making this filing, Community is not acknowledging that such cash election right constitutes a tender offer within the meaning of section 14(d)(1) or an issuer tender offer within the meaning of Rule 13e-4. ITEM 1.Summary Term Sheet The bullet information contained in the section “Summary of Material Terms of Cash Election Right” beginning on the first page of the Notice Letter attached as Exhibit (a)(1) is incorporated herein by reference. ITEM 2.Subject Company Information (a)The name of the issuer is Community Banks, Inc., a Pennsylvania corporation. The address of Community’s principal executive offices is 777 East Park Drive, Harrisburg, Pennsylvania17111, and its telephone number is (717) 920-5800. (b)As of October 1, 2007, there were 1,338,825 outstanding options to purchase Community common stock, par value $5.00 per share, issued under the various stock option plans maintained by Community. (c)There is no public trading market for the Community options. However, Community common stock is listed and traded on the NASDAQ Global Select Market under the symbol “CMTY.” The information regarding Community common stock contained in the section entitled “MARKET PRICES AND DIVIDEND INFORMATION” on page 87 of the Joint Proxy Statement/Prospectus dated August 10, 2007, filed with the Securities and Exchange Commission by Susquehanna Bancshares, Inc. pursuant to Rule424(b)(3) on August 13, 2007 and attached as Exhibit (a)(5), is incorporated herein by this reference. ITEM 3.Identity and Background of Filing Person The information set forth in Item 2(a) above is reiterated in response to this Item. Community is both the subject company and the filing person. The names and addresses of Community’s directors and executive officers are as follows: Directors ∙ Ronald E. Boyer Alvord Polk Tool Company 125 Gearhart Street Millersburg, PA17061 Scott J. Newkam 1134 Quail Hollow Road Hummelstown, PA17036 James A. Ulsh Mette, Evans & Woodside 3401 N. Front Street Harrisburg, PA17110 ∙ Sandra J. Bricker Hearthstone Manor 1125 Birch Road Lebanon, PA 17042-9123 Melvin Pankuch 58 Heister Avenue New Holland, PA17557 Dale M. Weaver 268 Chicory Court New Holland, PA17557 ∙ Peter DeSoto Metal Industries P.O. Box 370 Gratz, PA 17030 Robert W. Rissinger Engle-Rissinger Auto Group 1661 N. River Road - Rt. 147 Millersburg, PA17061 Glenn H. Weaver P.O. Box 190 Blue Ball, PA 17506 3 ∙ Eddie L. Dunklebarger President, Chairman and Chief Executive Officer Community Banks, Inc. 777 East Park Drive Harrisburg, PA 17111 Christine Sears Penn National Insurance 2 Second Street Harrisburg, PA 17101 Robert K. Weaver Keystone Custom Homes, Inc. 227 Granite Run Drive, Suite 100 Lancaster, PA 17601 ∙ Aaron S. Kurtz P.O. Box 286 New Holland, PA 17557 Allen Shaffer 420 Summers Road Millersburg, PA 17061 Executive Officers ∙ Eddie L. Dunklebarger (see above) Robert W. Lawley Executive VP - Operations Community Banks, Inc. 777 East Park Drive Harrisburg, PA17111 Jeffrey M. Seibert Executive VP - Banking Services Community Banks, Inc. 777 East Park Drive Harrisburg, PA 17111 ∙ Donald F. Holt Executive VP - Finance Community Banks, Inc. 777 East Park Drive Harrisburg, PA 17111 Anthony N. Leo Executive VP - Financial Services Community Banks, Inc. 777 East Park Drive Harrisburg, PA 17111 ITEM 4.Terms of the Transaction (a)(1)(i) The information contained in the section entitled “Community Options” in the Additional Information Regarding the Cash Election Right attached as Exhibit (a)(2) (“Additional Information”) is incorporated herein by reference. (a)(1)(ii) The information contained in the second paragraph of the Notice Letter and the information set forth as the answer to the question “What will I receive if I exercise the cash election right?” in the section entitled “Questions and Answers About Election Right” in the Additional Information are incorporated herein by reference. (a)(1)(iii) The information contained in the first, third and fifth paragraphs of the Notice Letter and the information set forth in the section entitled “Questions and Answers About Election Right” in the Additional Information are incorporated herein by reference. (a)(1)(iv) Not applicable. (a)(1)(v) The cash election right will not be extended beyond the expiration date of the cash election period. (a)(1)(vi)
